Order entered July 14, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-15-00158-CR

                               FERNANDO MUNOZ, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-00579-M

                                            ORDER
       The Court REINSTATES the appeal.

       On July 10, 2015, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On July 13, 2015, we received the reporter’s record.

Therefore, in the interest of expediting the appeal, we VACATE the July 10, 2015 order

requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.

                                                       /s/    LANA MYERS
                                                              JUSTICE